Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I-C in the reply filed on January 7, 2022 is acknowledged.  The traversal is on the ground(s) that the determination of the sub-inventions are improper the restriction requirement failed to provide support that the sub-inventions are mutually exclusive. Applicant states that elements in the sub-inventions can be found in a single figure (single device) and thus are not mutually exclusive. This is not found persuasive. It appears Applicant is mixing two different requirements ( the use together requirement and the mutually exclusive requirement) into one test. 
For inventions that are distinct products, the invention are distinct if:
(1) the inventions as claimed are either not capable of use together or (emphasis added) can have a materially different design, mode of operation, function, or effect; 
(2) the inventions do not overlap in scope, i.e., are mutually exclusive; and 
(3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

	The restriction requirement did not apply the “capable of use together” test to meet the first requirement, but applied the “materially different design, mode of operation, function, or effect.” Please also note that the “use together” refers to one invention being used together with another invention, not whether a single embodiment has select elements from each invention. In 
	Applicant requests withdrawl and rejoinder once allowable subject matter is identified.

Rejoinder for product/apparatus:
Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Rejoinder of Sub-Inventions:
Claim 36 is a linking claim and will be examined since Invention I is elected.
Claim 36 link(s) inventions I-A to I-N.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 36.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the 

The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. This application has the same title as the other related applications/patents and is also describes innumerable prior art. It appears the present invention differs from the related patents by the spacers recited in the last clause of claim 36. It is suggested that the title be amended to indicate the claimed difference, thus making it easier to identify one of the differences of this invention from the other related inventions/patents.

Claim Objections
Claim 1 is objected to because of the following informalities:  It appears the claim is using indented lines to indicate an element (e.g. a processor) of the imaging system and double indented lines to indicate a sub-element (e.g. an output polarizer). As such it appears the voltage source should have an additional indentation since there is an “and” indicating the last sub-element follows and the retardance controller which appears to be that last sub-element has a double-indentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 40, and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 (and claims 40 and 41 by their dependence) recites the limitation " the hyperspectral imaging parameters" in the first clause.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 6,421,131).

Miller shows a birefringent interferometer (e.g. Fig 1) comprising:

a hyperspectral imaging component comprising:
at least one input polarizer (input polarizer 11), wherein the input polarizer receives and polarizes an incoming beam of light; 
a liquid crystal variable retarder (retardance adjustment unit 12) arranged adjacent the input polarizer opposite the incoming beam of light to receive the polarized beam of light from the input polarizer and to change polarization of the light to produce wavelength-dependent polarized light; 
an output polarizer (analyzer polarizer 15) arranged to receive the wavelength-dependent polarized light and to convert polarization state information of the light into a form detectable as light intensity; and
a retardance controller (control electronics 18) configured to compute a voltage series that controls the retardance of the variable retarder;
a focal plane array (17, col. 6, lines 13-14) synchronized with the retardance controller and configured to receive the light in a form detectable as light intensity as a function of retardance of the liquid crystal variable retarder and convert the light to an electrical output signal that represents a series of images, the processor configured to perform transformations of the series of images to hyperspectral image data, and 
 wherein the liquid crystal variable retarder comprises a liquid crystal cell having spacers between substrate layers of the cell, the spacers disposed within a clear aperture of the liquid crystal cell (col. 10, lines 5-6).


41. The hyperspectral imaging system of claim 40, further comprising a photodetector (75, col. 16, lines 18-36) arranged adjacent to the focal plane array and positioned to receive light from the at least one light source through the liquid crystal variable retarder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886